                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE REMICADE ANTITRUST         :   CIVIL ACTION
LITIGATION                       :
                                 :
                                 :
This document relates to:        :
                                 :
Direct Purchaser Actions         :   No. 18-cv-00303 (consolidated)


                            MEMORANDUM

JOYNER, J.                                 OCTOBER 25, 2018
     Before the Court are Defendants’ Motion to Compel Individual

Arbitration and Stay Proceedings (Doc. No. 29-1), Plaintiff’s

Opposition thereto (Doc. No. 41), Defendants’ Reply in Further

Support of their Motion to Compel (Doc. No. 48), and Plaintiff’s

Sur-Reply in Further Opposition to Defendants’ Motion to Compel

(Doc. No. 56).   We deny Defendants’ Motion for the following

reasons.

I. BACKGROUND

     Defendants, Johnson and Johnson, and Janssen Biotech, Inc.

(“J&J”), manufacturers of the biologic infliximab drug Remicade,

move to compel arbitration on an individual basis of all claims

asserted against them in this action by Plaintiff Rochester Drug

Cooperative, Inc. (“Rochester”), a drug wholesaler and direct

purchaser of Remicade, pursuant to an arbitration provision in a

2015 Distributor Agreement (“the Agreement”) that Plaintiff

entered with JOM, Pharmaceuticals Inc., a J&J entity.   (Motion to

                                 1
Compel at 2, Doc. No. 29-1).   Plaintiff opposes the motion,

arguing the arbitration clause does not encompass their federal

antitrust claims alleging a complex scheme of anticompetitive

conduct by Defendants that resulted in supracompetitive prices

for infliximab products marketwide.

     The Agreement establishes Rochester as an “Authorized

Distributor of Record (ADR) and sets out various logistical

obligations for distribution of J&J’s pharmaceutical products.

(Ex. A at 1, Doc. No. 29-3).   Yet, the Agreement does not specify

purchase prices.   Included in the range of the parties’

obligations under the Agreement are the products Rochester is

authorized to distribute (§1.2) and in what geographic areas

(§1.5); limitations on Rochester’s authorization to distribute

(it may not buy products from other than an authorized source,

nor may it distribute expired, damaged, re-packaged or

unauthorized products) (§1.4); requirements Rochester must meet

for data reporting (§1.6); minimum annual volume of covered

product purchases Rochester must meet to maintain ADR status

(§1.9); terms for delivery and return of covered products (§§1.17

and 1.40), and other general terms related to distribution of a

variety of J&J products (Ex. A, Schedule C).

     A Dispute Resolution section in the Distributor Agreement

provides that



                                 2
         [a]ny controversy or claim arising out of or relating to
         this agreement. . . . shall be resolved by arbitration in
         accordance with the. . .Federal Arbitration Act, 9 U.S.C. §
         1 et seq.

         The arbitrator must interpret any dispute arising out of or
         relating to this agreement in accordance with the laws of
         New Jersey. . . .There shall be no right or authority for
         any claims to be arbitrated on a class action basis.

         THE ARBITRATOR WILL NOT AWARD PUNITIVE, COVER, EXEMPLARY,
         MULTIPLED OR CONSEQUENTIAL DAMAGES, PREJUDGMENT INTEREST OR
         ATTORNEYS’ FEES OR COSTS, EXCEPT AS MAY BE REQUIRED BY
         STATUTE AND EACH PARTY IRREVOCABLY WAIVES ANY RIGHT TO SEEK
         OR COLLECT ANY SUCH DAMAGES, PREJUDGMENT INTEREST, FEES OR
         COSTS IN ARBITRATION OR ANY JUDICIAL PROCEEDING. EACH PARTY
         IRREVOCABLY WAIVES ITS RIGHT TO TRIAL OF ANY ISSUE BY JURY.

§§ 4.21 (a), (b), (c), (d) (capitalization in original).

         In February of 2018, Plaintiff filed an action on behalf of

themselves and a proposed class of direct purchasers of

infliximab products asserting claims against Defendants for

violations of federal antitrust statutes, the Sherman Act (15
                                                                                                       1
U.S.C. §§1 and 2) and Clayton Act (15 U.S.C. §§14, 15, 26).

Plaintiff claims they sustained antitrust injury through

overcharges they paid as a result of Defendants’ monopolizing the

biologic infliximab drug market and artificially inflating

infliximab prices marketwide.

         Biologic drugs are made from living tissue (unlike

chemically synthesized drugs) and are used to treat chronic auto-

immune inflammatory diseases such as Chron’s disease and

Rheumatoid arthritis.                      Infliximab is a biologic infusion drug

1Unless otherwise noted, the following facts are taken from the Direct Purchasers’ Amended Complaint
(Doc. No. 12).



                                                            3
that has been engineered to inhibit auto-immune inflammatory

conditions that chemically-synthesized drugs tend not to target.

(Doc. No. 12, ¶4, ¶42).    Biosimilars are biologic drugs that are

“highly similar” to a “reference drug” that was already approved

by the FDA, with “no clinically meaningful differences between

the [biosimilar] product and the reference product in terms of

safety, purity, and potency of the product.”     Id. at ¶13.   In

2009, Congress passed the Biologics Price Competition and

Innovation Act (BPCIA) in order to provide a shortcut to FDA

approval and market entry for biosimilars.     Id. at ¶11.   The

regulatory shortcut was intended to increase treatment options

and lower health care costs by spurring biosimilar competition.

Id. at ¶14.

      Infliximab products can only be administered intravenously

because if ingested orally they would be destroyed by the

digestive system.    Id. at ¶5.   Due to their in-office

administration and high cost (a single treatment costs thousands

of dollars) id. at ¶60, fn 18, the drugs are usually purchased by

health care providers who depend on reimbursement by insurance

companies.    Id. at ¶54, 55.   When a “significant portion of a

provider’s patients are insured by plans that have agreed to

exclude biosimilars to Remicade, (e.g, Inflectra, Renflexis)” due

to the terms of J&J’s exclusive contracts, the chances are low

that any competitor biosimilar drug will be covered by insurance.

                                   4
Id. at ¶60, fn 18.    Facing a risk that they might not be

reimbursed if a biosimilar is not covered, providers are less

likely to stock biosimilars.    On the other hand, providers can

trust that Remicade (the reference drug) will be reimbursed,

which allows Remicade to dominate the market even when

competitors offer lower-priced biosimilars.

       Rochester alleges that J&J’s exclusive contracts, multi-

product bundling, bundling of demand, and rebate penalties that

threaten significant financial losses for administering or

insuring a biosimilar comprise Defendants’ “Biosimilar Readiness

Plan” (the “Plan”).    Id. at ¶24, ¶74, ¶79, ¶95.    The Plan made it

financially impossible for insurers and providers to cover or

purchase lower-priced biosimilars.    The alleged exclusion of

biosimilars from the infliximab market enabled Defendants to

maintain Remicade at supracompetitive prices and continually

raise Remicade’s list price.    Id. at ¶127, ¶162.   Rochester

claims they paid artificially inflated prices for infliximab

products “substantially greater than the prices they would have

paid absent the unlawful conduct.”    Id. at ¶146.   Plaintiffs seek

damages for J&J’s alleged antitrust violations, on behalf of

itself and members of a proposed direct purchaser class.     Id. at

¶28.

       In a related action, Pfizer Inc., v. J&J, 17-cv-04180,

Pfizer brought claims of antitrust violations by J&J, alleging

                                  5
that J&J’s anticompetitive conduct had blocked Pfizer’s

competitor biosimilar, Inflectra, from the infliximab market.      In

August, 2018, this Court denied Defendants’ motion to dismiss

Pfizer’s Sherman Act claims.   (Doc. No. 58).   This Court found

that Pfizer’s complaint alleged “sufficient factual matter” to

make it facially plausible under the Iqbal and Twombly pleading

standard that J&J “engaged in anticompetitive conduct and that

Pfizer suffered antitrust injury as a result.”    Id. at 11.

“J&J’s efforts to foreclose Pfizer from the market, as Pfizer has

alleged, have led to increased prices for consumers and limited

competitive options for end payors, providers, and patients.”

Id. at 10, 14.

II. LEGAL STANDARD

     “When it is apparent, based on the ‘face of a complaint, and

documents relied upon in the complaint,’ that certain of a

party’s claims ‘are subject to an enforceable arbitration clause,

a motion to compel arbitration should be considered under a Rule

12(b)(6) standard without discovery’s delay.’”    Abrams v.

Chesapeake Energy Corp., No. 4:16-CV-1343, 2017 U.S. Dist. LEXIS

209905, at *23 (M.D. Pa. Dec. 21, 2017) (quoting Guidotti v.

Legal Helpers Debt Resolution, L.L.C., 716 F.3d 764, 766 (3d Cir.

2013)).   See Somerset Consulting, LLC v. United Capital Lenders,

LLC, 832 F. Supp. 2d 474, 481 (E.D. Pa. 2011) (explaining that a

motion to dismiss standard is applicable, before discovery has

                                 6
occurred, “where the affirmative defense of arbitrability of

claims is apparent on the face of the complaint.”).   See Dean

Witter Reynolds Inc. v. Byrd, 470 U.S. 213, 220 (1985)

(discussing the FAA’s policy goals of enforcement of private

agreements between parties and “efficient dispute resolution”).

We consider Defendants’ motion to compel arbitration of

Plaintiff’s statutory claims under a Rule 12(b)(6) standard,

since the parties do not contest the enforceability of the

Agreement’s arbitration provision, only   whether Plaintiff’s

statutory claims “aris[e] out of” the valid Agreement so to be

arbitrable.

III. DISCUSSION

     Although Sherman Act claims are not precluded from

resolution through arbitration, the Supreme Court has qualified

its holding in Mitsubishi Motors Corp., noting “‘not…all

controversies implicating statutory rights are suitable for

arbitration.’”    Abrams v. Chesapeake Energy Corp., No. 4:16-CV-

1343, 2017 U.S. Dist. LEXIS 209905 (M.D. Pa. Dec. 21, 2017)

(quoting Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, 473

U.S. 614, 627 (1985)).   Essentially, only those claims the

parties have agreed to arbitrate should be submitted to “‘an

arbitral, rather than a judicial, forum.’”   Id.




                                  7
     The Third Circuit has set forth “several long established

principles” that should guide a court “in analyzing the

arbitrability of a dispute”:

     First, “arbitration is a matter of contract and a party
     cannot be required to submit to arbitration any dispute
     which he [or she] has not agreed so to submit.”

     Second, “[u]nless the parties clearly and unmistakably
     provide otherwise, the question of whether the parties
     agreed to arbitrate is to be decided by the court, not the
     arbitrator.”

     Third, “in deciding whether the parties have agreed to
     submit a particular grievance to arbitration, a court is not
     to rule on the potential merits of the underlying claims.”

     Fourth, . . . “where the contract contains an arbitration
     clause, there is a presumption of arbitrability in the sense
     that ‘[a]n order to arbitrate the particular grievance
     should not be denied unless it may be said with positive
     assurance that the arbitration clause is not susceptible of
     an interpretation that covers the asserted dispute. Doubts
     should be resolved in favor of coverage.’”

Emplr. Trs. of W. Pa. Teamsters v. Union Trs. of W. Pa.

Teamsters, 870 F.3d 235 (3d Cir. 2017) (quoting United

Steelworkers of Am., AFL-CIO-CLC v. Lukens Steel Co., Div. of

Lukens, Inc., 969 F.2d 1468, 1473-74 (3d Cir. 1992);   see AT&T

Techs., Inc. v. Communs. Workers of Am., 475 U.S. 643 (1986)).

     Because arbitration is a matter of contract, John Wiley &

Sons, Inc. v. Livingston, 376 U.S. 543, 547 (1964), before

compelling arbitration pursuant to the Federal Arbitration Act, a

court must determine that (1) a valid agreement to arbitrate

exists, and (2) the particular dispute falls within the scope of


                                8
that agreement.    Kirleis v. Dickie, McCamey & Chilcote, P.C., 560

F.3d 156, 160 (3d Cir. 2009).    “[I]n the FAA [Congress] expressed

a strong federal policy in favor of resolving disputes through

arbitration.”    Century Indem. Co. v. Certain Underwriters at

Lloyd's, 584 F.3d 513, 522 (3d Cir. 2009).    However, this policy

does not lead automatically to the submission of a dispute to

arbitration upon a movant’s request.    The Third Circuit has

emphasized that “the Supreme Court has repeatedly warned “against

‘overread[ing its] precedent[]’ concerning the presumption of

arbitrability.    E.g. Granite Rock Co. v. Int'l Bhd. of Teamsters,

561 U.S. 287, 130 S. Ct. 2847, 2857 (2010).    The presumption does

not “take[] courts outside [the] settled framework” of using

principles of contract interpretation to determine the scope of

an arbitration clause.”    CardioNet, Inc. v. Cigna Health Corp.,

751 F.3d 165, 172-173 (3d Cir. 2014) (quoting Granite Rock, 130

S. Ct. at 2859).

     “[T]he basis for contractual arbitration is consent, not

coercion.”   Century Indem. Co., 584 F.3d at 523 (citing

Mastrobuono v. Shearson Lehman Hutton, 514 U.S. 52, 115 S. Ct.

1212 (1995)).    Consent is a key factor in the determination of

whether an arbitration clause encompasses a disputed claim.

“[E]ven if a court finds that the parties have agreed to

arbitrate some disputes it must find, to order arbitration, that

the parties have agreed to arbitrate the dispute in issue.

                                  9
Because an arbitrator's authority derives solely from the

parties' agreement to submit their disputes to arbitration,       AT&T

Technologies, Inc., 475 U.S. at 648-49, a party cannot be

compelled to submit a dispute to arbitration unless it has agreed

to do so.    U.S. Small Bus. Admin. v. Chimicles, 447 F.3d 207, 209

(3d Cir. 2006).”    Id. at 523 – 524.

A. Scope of the Arbitration Clause

     “‘[W]hether a dispute falls within the scope of an

arbitration clause depends upon the relationship between (1) the

breadth of an arbitration clause, and (2) the nature of the given

claim.’”    PDC Machs., Inc. v. Nel Hydrogen, No. 17-5399, 2018

U.S. Dist. LEXIS 142444 at *13, (E.D. Pa. Aug. 22, 2018) (quoting

CardioNet, Inc., 751 F.3d 172).    Defendant asks this Court to

consider the Distributor Agreement as a whole, in accordance with

CardioNet’s instructions that “courts ‘are required to read

contract language in a way that allows all the language to be

read together, reconciling conflicts in the language without

rendering any of it nugatory if possible,’” id. at 174, and with

New Jersey contract principles directing that “words and phrases

are not to be isolated but related to the context and the

contractual scheme as a whole.”    Newark Publishers' Asso. v.

Newark Typographical Union, 126 A.2d 348, 352-53 (1956).    Here,

considering the language of the Dispute Resolution provision as a

whole, we find the scope of arbitrable disputes is limited to

                                  10
claims “arising out of” the Distributor Agreement, and that this

scope applies across all subsections of the Dispute Resolution

section, including the damages provision and class action waiver.



     In CardioNet, the Third Circuit interpreted the use of the

word “disputes” across two sections of the contract that both

applied to dispute resolution, in order to determine which issues

were encompassed by the arbitration clause.   An “Internal Dispute

Resolution” provision preceded the “Arbitration” provision   and

narrowed the scope of arbitrable issues to those “disputes that

might arise between the parties regarding the performance or

interpretation of the Agreement. [§6.3].”   CardioNet, Inc., 751

F.3d 173, (emphasis added).   The subsequent Arbitration section

provided “[a]rbitration is the exclusive remedy for the

resolutions of disputes under this Agreement. [§6.4]” Id.

(emphasis added).   The Court found that the arbitration

provision’s reference to “disputes,” which appears after the

Internal Dispute Resolution, does not broaden the scope of

arbitrable issues because “[w]ere we to hold that ‘disputes’ as

used here signifies a broader swath of disagreements, it would

render the first sentence of Section 6.4 devoid of meaning. . .

.the words ‘dispute’ and ‘disputes’ . . .clearly refer[] to the

narrower set of disputes concerning the Agreement’s performance

and interpretation.”   Id.

                                11
       Here, the Dispute Resolution section of the Agreement begins

with an arbitration provision directing that “[a]ny controversy

or claim arising out of or relating to this agreement. . . .shall

be resolved by arbitration.”    §§4.21 (a), (b) (emphasis added).

A later subsection states that “EACH PARTY IRREVOCABLY WAIVES ITS

RIGHT TO TRIAL OF ANY ISSUE BY JURY.” §4.21 (d) (emphasis added).

Defendants argue first that the arbitration provision is broad

enough to encompass statutory claims, although they are not

mentioned, and second, that the jury waiver establishes “there

can be no doubt that [Rochester] was aware it was giving up the

right to a jury trial.”    (Def. Reply at 11).

       The Restatement (Second) of Contracts §202 provides guidance

that “a word changes meaning when it becomes part of a sentence,

the sentence when it becomes part of a paragraph.”    So we find

that the word “issue” in the jury trial waiver does not broaden

the scope of arbitrable disputes, and applies only to those

disputes “arising out of or relating to this agreement.”      §4.21

(a).    The scope of the class action waiver providing that

“[t]here shall be no right or authority for any claims to be

arbitrated on a class action basis,” §4.21(c)(emphasis added), is

similarly limited to “claims” “arising out of or relating to this

agreement.”    §4.21(a).

       While Defendant argues that §4.21 (d) of the Agreement,

providing that “an arbitrator is empowered to grant statutory

                                 12
remedies,” “leaves no doubt as to the parties’ intention:

statutory claims are to be addressed through arbitration,” (Def.

Reply at 9), we agree with Plaintiff that this provision

presupposes the claim at issue is subject to arbitration under

§4.21(a).            “If a claim, such as for breach of the Distributor

Agreement, falls within §4.21 (a), then §4.21(d) provides ‘the

arbitrator will not award punitive, cover, exemplary, multiplied,

or consequential damages, prejudgment interest or attorney’s fees

or costs except as may be required by statute.”                                               (Pl. Sur-Reply

at 12).          We also note that the arbitration clause itself does not

refer to statutory claims of any kind, and the damages provision

“does not address, or even reference statutory claims (much less

mention ‘antitrust’ or ‘overcharge’ claims.”                                             Id. at 13.             As

Plaintiff argues, “‘[e]xcept as may be required by statute,’

simply preserves certain damages as may be required by New Jersey

statutes for claims otherwise encompassed by [the arbitration

clause] §4.21 (a),” id., since any dispute arising out of the

agreement must be interpreted “in accordance with the laws of New
                                    2
Jersey.” §4.21(c).
2
 In their responsive motions to Defendants’ Motion to Compel, the parties debate whether New Jersey’s “clear and
unambiguous” waiver standard should be applied to Plaintiff’s federal antitrust claims; and if so, whether the arbitration
clause satisfies Moon’s three requirements in order for a clause to cover statutory claims (incorporating the New Jersey
Supreme Court’s standard for knowing waiver of statutory rights in Garfinkel and Atalese): “First, it must identify the
general substantive area that the arbitration clause covers. . . .Second, it must reference the types of claims waived by
the provision. . . .It need not, however, mention the specific statutory rights at issue. . . .Third, it must explain the
difference between arbitration and litigation.” Moon, 868 F.3d at 214.
          Here, the parties agreed that New Jersey law would govern interpretation of disputes “arising out of” the
agreement. (§4.21 (c), Ex. A at 20, Doc. No. 29-3). In Volt Info. Scis. v. Bd. of Trs, the Court held that the parties’
agreement to specify that the law of the state where the subject of the agreement was located was “fully consistent with
the goals of the FAA, even if the result is that arbitration is stayed where the [FAA] would otherwise permit it to go
forward.” Ford v. Nylcare Health Plans, 141, F.3d 243, 248 (5th Cir. 1998) (quoting Volt Info. Scis. v. Bd. of Trs., 489
U.S. 468, 479 (1989)). However, for the above and forthcoming reasons, we find it possible to say “with positive assurance
that the arbitration clause is not susceptible of an interpretation that covers the asserted dispute.” United Steelworkers
of Am., AFL-CIO-CLC v. Lukens Steel Co., Div. of Lukens, Inc., 969 F.2d 1468, 1473-74 (3d Cir. 1992) . So, we find it
unnecessary to analyze whether Moon’s application of New Jersey’s “clear and unmistakable” waiver test is preempted by the
FAA, and similarly unnecessary to apply Moon’s three-part test, since Plaintiff’s antitrust claims are not within the scope
of arbitrable disputes “arising out of” the Agreement.



                                                             13
     In Moon, the Third Circuit applied similar principles of

contract interpretation when it emphasized the difference between

arbitration agreements that contain a phrase limiting the scope

of arbitrable issues to “this agreement” and those without one.

See Garfinkel v. Morristown Obstetrics & Gynecology Assocs.,

P.A., 773 A.2d 665, 668 (2001);    Atalese v. U.S. Legal Servs.

Grp., L.P., 99 A.3d 306, 310 (2014) (finding statutory claims not

covered by arbitration clauses that limited the scope of arbitral

disputes to those arising from or relating to “this Agreement.”).

In Moon, the Court found Appellants’ statutory claims were not

covered by the arbitration clause because “the clause likewise

only include[d] ‘a dispute between Dancer and Club under this

Agreement.’ (citation omitted)”    Moon v. Breathless Inc., 868

F.3d 209, 211, 216 (3d Cir. 2017).     The Court distinguished the

arbitration clause in Martindale v. Sandvik, Inc., 173 N.J. 76,

800 A.2d 872 (2002), which covered statutory claims, because it

“lacked a limiting principle, such as a reference to an

agreement.”   Id. at 216.   We find the arbitration clause here to

be more like the clauses in Moon, Garfinkel and Atalese, because

it applied to disputes arising from “this agreement.”

     Along the same lines, we find no “manifestation of

intention” that antitrust claims should be encompassed within the

scope of arbitrable disputes.   Newark Publishers' Asso. v. Newark



                                  14
Typographical Union, 22 N.J. 419, 126 A.2d 348, 352 (1956).     In

Newark Publishers' Asso., which encompassed “‘any dispute’

arising under the contract. . . except as ‘otherwise herein

provided,’” id. at 351 (emphasis added), the express exemption of

claims showed that the parties clearly intended for any claims

not exempted to be arbitrable.   Yet here, the arbitration clause

does not expressly exempt certain kinds of claims, therefore,

only claims “arising out of. . .this agreement” are subject to

arbitration.   We read the arbitration clause within context,

“related to the relevant circumstances and the apparent objects

the parties were striving to attain,” id., and find no intention

to include statutory antitrust claims within the scope of

arbitrable disputes.

B. Whether Plaintiff’s Antitrust Claims “Arise Out Of” the

Agreement

     Defendants argue that Plaintiff’s antitrust claims must be

arbitrated because they would not have standing to sue without

having entered the Distributor Agreement, while Plaintiff argues

their statutory claims are not arbitrable because they arise out

of Defendants’ “Biosimilar Readiness Plan,” distinct from the

Agreement.   It is settled that “claims under the Sherman Act ‘are

appropriate for arbitration.’”   Spinelli v. NFL, 96 F. Supp. 3d

81 (S.D.N.Y. 2015) (quoting   Mitsubishi, 473 U.S. at 633-34).

However, we must consider “whether the factual underpinnings of

                                 15
those claims ‘touch’ matters covered by the arbitration provision

–i.e., matters ‘in connection with’ or ‘arising out of or

relating [to]’ the []Agreement.”     PDC Machs., Inc. v. Nel

Hydrogen, No. 17-5399, 2018 U.S. Dist. LEXIS 142444, at *13,

(E.D. Pa. Aug. 22, 2018).   The Third Circuit has emphasized that

“the arbitrability of a given dispute depends not on the

particular cause of action pleaded, but on the relationship of

the arbitration clause at issue to the facts underpinning a

plaintiff’s claims.”   The Court noted because some statutory

claims “often fall within the scope of. . .arbitration clauses,”

as CIGNA argued in CardioNet and as J&J argues here (Def. Reply

at 10), “that bears little relevance to whether these [statutory

claims] fall within the scope of this arbitration clause.”

CardioNet, Inc., 751 F.3d at 176 (emphasis in original).

     Here, J&J asks us to apply the Second Circuit’s expansive

view that Plaintiff’s standing as a direct purchaser and their

allegations of overcharges due to supracompetitive infliximab

prices makes their statutory claims “arise under” the Agreement.

In JLM Indus., the Second Circuit, assessing whether Sherman Act

claims were covered by a “broad” arbitration clause, focused on

“the factual allegations in the complaint rather than the legal

causes of action asserted.”   JLM Indus. v. Stolt-Nielsen SA, 387

F.3d 163, 173, 2004 AMC 2805 (2d Cir. 2004) (quoting Oldroyd v.

Elmira Sav. Bank, FSB, 134 F.3d 72, 77 (2d Cir. 1998)).     The

                                16
Court noted that the damages Plaintiffs suffered due to

Defendants’ conspiracy “result from the fact that it entered into

the charters, each of which specifies price terms which are

variously characterized in the amended complaint as ‘artificially

high’ and as ‘overpayments.’ . . .[T]his is a dispute ‘arising

out of’ the charters.”   Id. at 17.   Even where Plaintiffs’

factual allegations concerned matters beyond contract formation

and performance, id. at 175, the Second Circuit found sufficient

factual relationship to hold the statutory claims arose from the

underlying agreement.

     Here, Rochester argues for a different analytic approach, in

line with the “breach of contract” analysis adopted by the Fifth

Circuit in Ford; the Third Circuit in CardioNet, Flaghouse, and

Moon; and the Eastern District of Pennsylvania in PDC Machs, Inc.

Plaintiff argues the “factual underpinnings,” Medtronic AVE Inc.

v. Advanced Cardiovascular Sys., 247 F.3d 44, 55 (3d Cir. 2001),

of their statutory claims are not premised on the Agreement, so

they do not “arise from” the Agreement, for two reasons.    First,

their antitrust claims are “not narrowly focused on Remicade,

[the drug covered by the Agreement] but instead concern the

entire market for infliximab including overcharges on biosimilar

infliximab products manufactured by J&J’s rivals.” (Pl. Sur-Reply

at 12).   Second, their antitrust claims do not amount to a claim

of breach of the Distributor Agreement, so resolving their claims

                                17
will not depend on “resolving some dispute over the meaning or

terms of the Distributor Agreement, but on application of the

antitrust statutes to J&J’s Plan.”   Id.

     Even applying JLM Indus.’s standard, we still find

Plaintiff’s antitrust claim does not “touch matters covered by

the parties’ [Distributor Agreement],” JLM Indus. 387 F.3d at

172, because neither the complaint nor Defendant’s motion to

dismiss references the Agreement, and the Agreement does not

specify price terms, instead only generally providing that the

“Company and its affiliates will sell Products to the Distributor

at the applicable. . .‘List price’” and logistical provisions on

when “List Price changes will be effective.” (§1.12, Ex. A at 4,

Doc. No. 29-3).   Further, Plaintiffs explain that “even [their]

direct purchases of Remicade, both the volume of purchases and

prices paid, will not be proven by the Distributor Agreement, but

through Defendants’ computerized sales transaction data.”   (Pl.

Sur-Reply at 10).

     In PDC Machs., Inc., Plaintiff PDC, a company that developed

and provided technology for the “specialty gas and chemical

processing industries worldwide,” had entered several agreements

with Defendant Nel, a hydrogen company, covering PDC’s

development of hydrogen compressors for Nel.   PDC Machs., Inc. v.

Nel Hydrogen, No. 17-5399, 2018 U.S. Dist. LEXIS 142444, at *3-4

(E.D. Pa. Aug. 22, 2018).   “The Cooperation Agreement govern[ed]

                                18
‘[a]ll purchase of goods between [Nel] and [PDC],’ and

addresse[d] how orders are to be placed, confirmed, and

cancelled, and issues such as quality standards for the goods,

the applicable warranty, procedures for complaints and for repair

and replacement of defective materials, shipping, payment terms,

technical support, and insurance.” Id. at *4. Additionally, “PDC

and Nel entered into a ‘Confidential Non Disclosure Agreement’

(the Nel NDA) which ‘set forth the rights and obligations of the

Contract Partners [i.e., PDC and Nel] with respect to . . .

safeguarding of Proprietary information....”   Id. at *3.

     The Distributor Agreement here similarly “covers various

topics related to the distribution of pharmaceutical products,

including such mundane day-to-day minutiae as the type of wooden

pallets [Plaintiff] should use for product storage. [§] 1.43.”

(Def. Opp. at 3, fn 2).   Notably, the Agreement only includes

general terms for purchasing products at a “list price,” §1.12,

and at an “annual minimum purchase volume,” §1.9, though those

products are not limited to Remicade.   The Agreement does not set

or state a specific purchase price for Remicade.

     Contrary to J&J’s arguments, the Agreement’s general

reference to pricing terms (§1.12) and its establishment of

Rochester as a distributor of various J&J products, hardly

constitutes a factual basis for Plaintiff’s allegations of

complex anticompetitive conduct resulting in monopolization of

                                19
the infliximab market.   PDC Machs., Inc. is analogous, where

Plaintiff brought statutory claims relating to trade secrets.

Defendant Nel argued that PDC’s statutory claims were

sufficiently factually “related to” the Cooperation Agreement

because the Agreement covered the sale of compressors that

plaintiff alleges defendant misused.    No. 17-5399, 2018 U.S.

Dist. LEXIS 142444, at *15.    However, the analysis is not as

rudimentary as Defendants in both PDC and here make it out to be.

Here, J&J argues that because the Distributor Agreement relates

to purchases of Remicade, Plaintiff’s allegation that it paid

overcharges for its purchases of infliximab products means that

those claims “arise out of” the Agreement.    Yet, in PDC Machs.,

Inc., that the underlying agreement concerned “purchases” of

compressors did not sufficiently connect Plaintiff’s statutory

claims to the agreement to make them arbitrable.    “The

Cooperation Agreement does not. . .‘expressly prohibit[] the

misuse of proprietary information’ or otherwise impose any

confidentiality obligations on Nel.’” PDC Machs., Inc. v. Nel

Hydrogen, No. 17-5399, 2018 U.S. Dist. LEXIS 142444, at *19 (E.D.

Pa. Aug. 22, 2018) (quoting Simula, Inc. v. Autoliv, Inc., 175

F.3d 716 (9th Cir. 1999)).    We apply this reasoning to

Rochester’s federal antitrust claims.

     Here, the Distributor Agreement does not expressly prohibit

anticompetitive conduct or impose obligations to uphold specific

                                 20
antitrust statutes.   Here, Rochester’s antitrust claims do not

“relate to the parties’ obligations under the [Agreement],” id.

(quoting   Microbilt Corp. v. Chex Sys., Inc. (In re Microbilt

Corp.), 588 F. App'x 179, 180-81 (3d Cir. 2014)), and therefore

are not encompassed by the arbitration clause where there is

nothing in the agreement “‘covering the [the anticompetitive]

conduct at issue.’”   Id.   See PNY Techs., Inc. v. Samsung Elecs.

Co., No. 10-4587, 2011 U.S. Dist. LEXIS 26784, 2011 WL 900154, at

*2-6 (D.N.J. Mar. 14, 2011) (finding statutory claims “subject to

arbitration based on arbitration clauses in three subsequent

agreements between the parties. . .[which] all contained

confidentiality provisions covering the disclosures at issue.”).



     The Third Circuit’s reasoning in CardioNet also applies

here.   In CardioNet, Plaintiffs, providers of outpatient medical

services used by physicians for monitoring cardiac arrhythmias,

had entered an Administrative Services Agreement (the

“Agreement”) with Defendant, CIGNA Health Corporation, which had

provided coverage for these services for several years before

abruptly ending it.   The Agreement set the reimbursement rate for

covered services.   CardioNet, Inc.,751 F.3d at 169.   Defendants

subsequently released a policy update (“the Physician Update”) to

hundreds of thousands of physicians in its network claiming it

would not cover Plaintiff’s device because defendants considered

                                 21
it “experimental, investigational, and unproven.”   Id. at 169.

Among other claims, Plaintiffs’ complaint alleged “that the

Physician Update constituted a misleading and deceptive

commercial or promotion, in violation of. . .the Lanham Act.”

Id. at 170.   Defendant moved to compel arbitration of Plaintiffs’

statutory claims, arguing they were encompassed by an arbitration

clause in the Agreement.

     However, the Third Circuit found Plaintiffs’ Lanham Act

claims did not arise from the Agreement under which Defendants

were obligated to cover Plaintiffs’ cardiac services because the

source of the statutory injury was distinct from the Agreement.

Id. at 175.   Applying CardioNet, we look to the relationship

between the harm alleged in Plaintiff’s Sherman Act allegations

and the Defendants’ obligations under the Distributor Agreement.

We find Plaintiff’s Sherman Act claims are separate from the

Agreement, as the Physician Update was distinct from Plaintiffs’

Lanham Act claims.   Similar to CardioNet, “whether [J&J, as an

affiliate of JOM] performed its obligations under the Agreement

has no bearing on whether it harmed [Rochester],” id., by

coercing insurers and providers into exclusive contracts,

threatening to withdraw substantial rebates, and effectively

inflating prices for infliximab products marketwide.

     The CardioNet court also noted, in deciding Plaintiff’s

statutory claims were beyond the scope of arbitration, that

                                22
resolving them “does not require construction of, or even

reference to, any provision in the Agreement. . . .Quite the

contrary, whether CIGNA performed its obligations under the

Agreement has no bearing on whether it harmed the Providers by

providing physicians with misleading information on [Plaintiffs’]

services.”   Id.   Here, Plaintiff Rochester argues that the harm

from J&J’s anticompetitive Biosimilar Readiness Scheme exists

independent of the Distributor Agreement and therefore does not

rely on the Agreement for resolution.    In fact, identical claims

have been brought by plaintiffs who did not enter distributor

agreements with JOM.   (Sur-Reply at 27).   CardioNet anticipated

this argument when it held “theoretically, any [services]

manufacturer, whether it had entered into an in-network Agreement

with CIGNA or not, would be harmed by the misleading statements

ostensibly made by CIGNA about the [Plaintiffs’] technology and

would have a basis for bringing claims identical to the

Providers’ claims here.”   Id.   That is the case here, where

plaintiffs who did not enter into agreements with JOM or its

affiliate allege they were harmed by the anticompetitive conduct

that is the basis for Rochester’s statutory claims.    See

National Employees Health Plan, et al., v. J&J (17-cv-04326, Doc.

No. 53); See Walgreen Co. and The Kroger Co., v. J&J (18-02357,

Doc. No. 1).   Thus, applying the Third Circuit’s approach in



                                 23
CardioNet, we find Plaintiff’s Sherman Act claims are separate

from, and cannot be resolved based on, the Distributor Agreement.

     Third Party Advantage Adm'rs, Inc., also found that “[b]ut

for the contractual relationship between [the defendant] and

plaintiffs, [the defendant] could not have committed the alleged

torts and violation of the Texas Theft Liability Act.” (No. 3:06-

CV-0534-G ECF, 2006 U.S. Dist. LEXIS 85456, at *19.    Not so here.

Rochester alleges that it was injured by overcharges it paid for

infliximab products – including, but not limited to the drug

covered by the Agreement, Remicade.   In other words, Defendant’s

alleged anticompetitive scheme to inflate prices for Remicade had

marketwide effects and could have been committed without the

Distributor Agreement with Rochester.   Unlike in Third Party

Advantage Adm'rs, Inc., where “it [was] the existence of the

asset purchase agreement that gave rise to the possible assertion

of the claims alleged,” id., here, even if Rochester had not

entered the Distributor Agreement with JOM, they still could have

alleged antitrust injury from the “overcharges on biosimilar

infliximab products manufactured by J&J’s rivals.”    (Pl. Sur-

Reply at 12).

     Abrams is distinguishable on similar grounds.    There,

Sherman Act claims were found to be arbitrable where Plaintiffs

only had standing to bring their statutory claims because of

their status as leaseholders receiving royalties under the

                               24
Agreement, and because Plaintiffs’ alleged antitrust injury was

premised on the specific terms of their underlying agreement –

providing for “signing bonuses and royalties paid.”    Abrams v.

Chesapeake Energy Corp., No. 4:16-CV-1343, 2017 U.S. Dist. LEXIS

209905 at *33 (M.D. Pa. Dec. 21, 2017).    Here, by contrast,

Rochester’s Sherman Act injury is not “premised on the amount” of

overcharge they paid for Remicade alone.

     A related approach to whether an arbitration clause

encompasses statutory claims focuses on whether the claims are

“in essence a breach of contract claim or based on a breach of

the [contract].”    Ford v. Nylcare Health Plans, 141 F.3d 243, 250

(5th Cir. 1998).    Here, Rochester argues that their statutory

claims are not a claim of breach, (Pl. Sur-Reply, at 28), nor

does the antitrust claim “involve a core issue of the contract[]

between the parties,”    JLM Indus., 387 F.3d at 176, because the

“Biosimilar Readiness Plan” reaches beyond causing overcharges

for Remicade.    Instead, the alleged anticompetitive conduct

extends beyond obligations under the Agreement and caused

overcharges not only for Remicade, but also for Inflectra and

Renflexis, neither of which Plaintiff purchased from J&J under

the Agreement.

   In Ford, Plaintiff, a health care provider, had entered into

an agreement with Defendants, HMOs, to provide medical services

to patients covered under Defendants’ insurance plans.    Plaintiff

                                 25
brought false advertising claims against Defendants, alleging

violations of the Lanham Act.   Ford, 141 F.3d at 245.     Defendants

moved to compel arbitration of Dr. Ford’s statutory claims, based

on an arbitration agreement that stated, “[a]ny controversy or

claim arising out of or relating to this Agreement, or the breach

thereof shall be settled by arbitration. . . .”      Id. at 246.

   The District Court had decided not to compel arbitration of

Plaintiff’s false advertising statutory claims because “these

claims would exist in the absence of the agreement between Dr.

Ford and the HMOs and, therefore, did not arise out of or relate

to that agreement.”   Id. at 247.     Applying Texas law to

determining whether the statutory claims were within the scope of

arbitrable disputes, the Fifth Circuit analyzed whether the

Plaintiff’s Lanham Act claims could exist “without reference to a

contract,” or whether the allegations of statutory violation were

“so interwoven with the contract that [they] could not stand

alone.”   Id. at 250, (quoting X.L. Ins. Co. v. Hartford Accident

& Indem. Co., 918 S.W.2d 687 (Tex. App. 1996)).

   Here, J&J argues that Rochester’s statutory claims are

arbitrable because they will, according to Defendants, need to

reference the Distributor Agreement in order to assert their

status as direct purchasers.    However, we find Ford persuasive.

The factual relationship test for determining whether a statutory

claim is sufficiently related to an agreement to be arbitrable is

                                 26
not done “to identify whether the facts in support of the action

will implicate the agreement as an item of evidence but to

uncover whether an action formally labeled a [statutory] tort is

in essence a breach of contract claim or based on a breach of

contract.”    Id. at 250.

   Defendant tries to avoid application of Ford in the FAA

context by citing cases where courts compelled arbitration of

statutory claims found to “arise from” underlying agreements.

Yet In re Pharmacy Benefit Managers Antitrust Litig. is

distinguishable because there, the underlying agreement

“establishe[d] the terms and conditions under which the

Plaintiffs were to provide prescription drugs and services to

plan members, and set[] forth an agreed reimbursement rate.”    In

re Pharmacy Benefit Managers Antitrust Litig., 700 F. 3d 109, 112

(3d Cir. 2012), while here, the Distributor Agreement does not

set an “agreed” price and it references price only in the context

of logistical obligations such as when “list price changes will

be effective” and “invoiced.” §1.12.

   Simula, Inc. v. Autoliv, Inc., is similarly distinguishable.

Plaintiff’s antitrust claim in Simula, unlike Rochester’s claim

here, included an allegation that the agreement it had signed

with the defendant was “a primary reason why competition” had

been suppressed in the relevant market.   175 F.3d 716, 722 (9th

Cir. 1999).     The causative relationship between the allegation

                                 27
and the agreement meant the antitrust claims did “arise under”

the agreement because resolving them would “necessitate

interpreting the 1995 Agreement [containing the arbitration

clause] to determine its meaning.”    Id. at 721, 722.

   By contrast, here neither party has alleged or claimed that

the Distributor Agreement is integral to the Defendants’

anticompetitive conduct.   As Plaintiff argues, resolving the

antitrust claims will not require interpretation of the

Distributor Agreement because the Agreement is irrelevant to the

allegations that Defendant undertook anticompetitive conduct to

maintain supracompetitive prices for Remicade and block lower-

priced competitor biosimilars.   For these reasons, the Agreement

here is not like the agreement in Simula, which was integral to

the anticompetitive conduct at the heart of Plaintiffs’ antitrust

claims.   It is more like the agreement in CardioNet (discussed

supra), separate and distinct from statutory claims.     Thus the

statutory claims do not “arise from” the Distributor Agreement

and therefore are beyond the scope of arbitrable disputes.

   Defendants cite Innerwireless, Inc. v. Johnson Controls,

Inc., as authority for the proposition that Ford is inapplicable

because the Fifth Circuit did not analyze whether the arbitration

clause was broad or narrow, “as is the circuit's practice when

considering cases under federal arbitration law,” Innerwireless,

Inc., Civil Action No. 3:07-CV-312-M, 2007 U.S. Dist. LEXIS

                                 28
63030, at *14, (N.D. Tex. Aug. 27, 2007).   However, we have

analyzed the breadth of the arbitration clause.

     Courts have distinguished “‘narrow’ arbitration clauses that

only require arbitration of disputes ‘arising out of’ the

contract from broad arbitration clauses governing disputes that

‘relate to’ or ‘are connected with’ the contract”.    Pennzoil

Expl. & Prod. Co. v. Ramco Energy, 139 F.3d 1061, 1067 (5th Cir.

1998).   However, Pennzoil addresses how to classify an

arbitration clause, like the one in the Distributor Agreement,

which “uses not only the phrase ‘arising out of,’ but also ‘in

connection with or relating to.’. . .[T]his is a ‘broad’ clause.

. .not limited to claims that literally ‘arise under the

contract,’ but rather embrace all disputes between the parties

having a significant relationship to the contract” (emphasis

added, Pennzoil Expl. & Prod. Co. v. Ramco Energy, 139 F.3d 1061,

1067 (5th Cir. 1998)).   We find Plaintiff’s antitrust claims are

not embraced by even the broad arbitration clause because the

alleged anticompetitive conduct does not have a “significant

relationship to the [Distributor Agreement].”

     Furthermore, in Third Party Advantage Adm'rs, Inc., applying

federal law the court found that “plaintiffs’ tort claims were

‘embraced’ by the underlying contract, which ‘served as the

conduit through which these alleged acts were made possible.’”

Innerwireless, Inc., Civil Action No. 3:07-CV-312-M, 2007 U.S.

                                29
Dist. LEXIS 63030, at *14 (quoting Third Party Advantage Adm'rs,

Inc. v. J.P. Farley Corp., No. 3:06-CV-0534-G ECF, 2006 U.S.

Dist. LEXIS 85456, at *19 (N.D. Tex. Nov. 27, 2006).   Even when

we apply the “circuit practice” of characterizing the breadth of

the arbitration clause, and consider whether the underlying

contract “served as the conduit through which [Defendant’s

alleged anticompetitive antitrust violations] were made

possible,” we find that Plaintiff’s antitrust claims do not arise

from their Distributor Agreement with Defendant.

IV. CONCLUSION

     For the foregoing reasons, J&J’s Motion to Compel

Arbitration is denied.   An appropriate Order will follow.




                                30
